*1250Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting assault on an inmate, fighting and refusing to obey a direct order. The misbehavior report relates that petitioner was one of a large group of inmates who were being led inside the facility from the recreation yard when he was observed striking another inmate with his closed fists. He ignored repeated orders to stop until he was restrained by the reporting correction officer. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report, the testimony of the correction officer who wrote the report based upon his having witnessed the fight, the unusual incident report and photographs of the victim (see Matter of Sanchez v Goord, 300 AD2d 956 [2002]; Matter of Montgomery v Goord, 297 AD2d 870, 871 [2002]). The exculpatory testimony presented by petitioner and his inmate witnesses raised issues of credibility that the Hearing Officer was free to resolve against him (see Matter of Vasquez v Goord, 301 AD2d 986 [2003]; Matter of Connell v Goord, 298 AD2d 748 [2002]). Petitioner’s assertions that hearing officer bias and procedural errors deprived him of a fair hearing have been examined and found to be without merit.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.